internal_revenue_service number release date index number -------------------------- --------------------------------- ---------------------------------- department of the treasury washington dc third party communication private firm date of communication date person to contact ------------------ id no -------------- telephone number ------------------- refer reply to cc tege eoeg et1 plr-128754-07 date date ty ------- ty ------- legend university -------------------------- denomination -------------------------------------------------- dear -------------------------- this is in reply to your request for a ruling concerning whether -------------------is an integral agency of the denomination within the meaning of sec_1 c - b such that rental allowances paid to faculty managers executives or administrators who are ordained licensed or commissioned ministers employed by the university can be excluded from gross_income under sec_107 facts the university was founded in --------and named in honor of a minister who pioneered the -------------------movement and founded the denomination in ------- the university officially became the western regional school of the denomination in ------- at the instigation of the denomination the university reincorporated in a different state where it currently resides that year it also began granting bachelor’s degrees in ------- the university began offering professional studies in ------- it added graduate studies and degree programs the university teaches all subjects from a biblical perspective and its graduate program prepares students for positions as pastors missionaries and other religious posts ordained commissioned or licensed ministers of the denomination teach and serve in various executive management or administrative positions at the university the university is incorporated as a tax-exempt_organization for federal tax purposes the university’s articles of incorporation indicate that some of its principal purposes are plr-128754-07 to support and extend the ministry of the church jesus christ and develop a strong education foundation program designed to build a christian mind and character the bylaws of the university provide that the university’s board_of trustees board may consist of or trustees the denomination appoint sec_15 members ie a majority to the board a trustee may be removed by a majority of the board but not by the denomination directly the university’s president is also a member of the board and must be approved as president by the board_of directors of the denomination any amendment to the bylaws of the university requires approval by a majority plus one of the board the denomination approves all amendments to the university’s articles of incorporation bylaws and mission statement the university is required to adopt and abide by the denomination’s statement of faith the university’s trustees and employees are not required to be members of the denomination however all are required to adhere to the denomination’s statement of faith and to offer to resign if they no longer agree with it the university employs ministers ordained by the denomination in faculty executive management and administrative positions the university also employs ordained commissioned and licensed ministers who are ordained by other tax-exempt religious organizations the university’s articles of incorporation provide that if the university were to cease operations dissolve or terminate its affiliation with the denomination without permission from the denomination the university’s property would become property of the denomination the university’s finances are subject_to supervision by the denomination the university is required to provide annual reports financial statements and annual audits to the denomination during the fiscal years of ----------------------------- the university received aggregate contributions from the denomination totaling of the total gifts it received during that period applicable law and analysis sec_107 provides that in the case of a minister_of_the_gospel gross_income does not include the rental value of a home furnished to him as part of his compensation or the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home and to the extent such allowance does not exceed the fair rental value of the home including furnishings and appurtenances such as a garage plus the cost of utilities sec_1_107-1 of the income_tax regulations regulations provides that in order to qualify for the exclusion the home or rental allowance must be provided as remuneration for services plr-128754-07 which are ordinarily the duties of a minister_of_the_gospel in general the rules provided in sec_1_1402_c_-5 will be applicable to such determination examples of specific services the performance of which will be considered duties of a minister for purposes of sec_107 include the performance of sacerdotal functions the conduct of religious worship the administration and maintenance of religious organizations and their integral agencies and the performance of teaching and administrative functions at theological seminaries consistent with the sec_107 regulations sec_1_1402_c_-5 provides that service performed by a minister in the exercise of his or her ministry includes the ministration of sacerdotal functions the conduct of religious worship and the control conduct and maintenance of religious organizations including the religious boards societies and other integral agencies of such organizations under the authority of a religious body constituting a church or church denomination sec_1_1402_c_-5 of the regulations provides that service performed by a minister in the control conduct and maintenance of a religious_organization relates to directing managing or promoting the activities of such organization this section also provides that any religious_organization is deemed to be under the authority of a religious body constituting a church or church denomination if it is organized and dedicated to carrying out the tenets and principles of a faith in accordance with either the requirements or sanctions governing the creation of institutions of the faith the term religious_organization has the same meaning and application as is given to the term for income_tax purposes sec_1_1402_c_-5 of the regulations provides in relevant part that if a minister is performing service for an organization which is operated as an integral agency of a religious_organization under the authority of a religious body constituting a church or church denomination all service performed by the minister in the control conduct and maintenance of such organization is in the exercise of his ministry in rev_rul 1962_2_cb_39 the service held that ordained ministers of the gospel who teach or have positions involving administrative and overall management duties in parochial schools colleges or universities which are integral agencies of religious organizations under the authority of a religious body constituting a church or church denomination are in the performance of their duties as ministers of the gospel for purposes of sec_107 of the code in rev_rul 1970_2_cb_16 the service held that an ordained minister who was serving as chairman of the department of education of a college that was held to be in practice an integral agency_of_a_church and any minister serving on the faculty of plr-128754-07 the college as a teacher or administrator was performing service in the exercise of his ministry within the meaning of sec_1_107-1 and sec_1_1402_c_-5 of the income_tax regulations the service held that the college was in practice an integral agency_of_a_church although the church lacked a central governing body the college was most rigidly and continuously governed and controlled by a board_of directors who were in turn under the control of the elders of the church the requirement in the college charter that each director be a member in good standing of a congregation of the church was found to be a method of indirect control similarly every teacher was required to be a member of the church in good standing and most students were members of the church all subjects taught at the college were taught with emphasis on religious principles in rev_rul 1971_1_cb_282 the service furnished guidance concerning whether a duly ordained minister who is employed as a member_of_the_faculty of a church- related college and whose duties do not include the conduct of religious worship or the ministration of sacerdotal functions is performing services as a minister of a church in exercise of his ministry revrul_71_7 provides that in considering whether a minister serving on the faculty of a college is performing services in the exercise of his ministry it is necessary to determine a whether the college employing him is itself a religious_organization under the authority of a religious body constituting a church or church denomination or b if the college is not such a religious_organization whether the college is operated as an integral agency of such a religious_organization the service concluded that the college is an integral agency of a state convention of churches and that the state convention of churches is a religious_organization under the authority of a religious body constituting a church or church denomination thus the services performed by the ministers as heads of religious departments and as teachers and administrators on the faculty of the college constitute the performance of services in the exercise of their ministry in revrul_72_606 1972_2_cb_78 the service considered whether a minister who served as the administrator of an old age home that was affiliated with a religious_organization was eligible for the housing allowance provided under sec_107 of the code the old age home designated an amount equal to the rent he actually paid as a rental allowance under sec_107 the revenue_ruling holds that the minister cannot exclude the rental allowance from his gross_income under sec_107 because the old age home is not an integral agency of a religious_organization under the facts of ruling in revrul_72_606 the service established the following criteria to determine whether a church-related institution is an integral agency of a religious_organization whether the religious_organization incorporated the institution whether the corporate name of the institution indicates a church relationship whether the religious_organization continuously controls manages and maintains the institution whether the trustees or directors of the institution are approved by or must be approved by the religious_organization or church whether trustees or directors may be removed by the plr-128754-07 religious_organization or church whether annual reports of finances and general operations are required to be made to the religious_organization or church whether the religious_organization or church contributes to the support of the institution whether in the event of the dissolution of the institution its assets would be turned over to the religious_organization or church the absence of one or more of these characteristics will not necessarily be determinative in a particular case assuming for purposes of this letter_ruling that the university is not a religious_organization within the meaning of sec_1_1402_c_-5 the relevant issue is whether the university is an integral agency of a religious_organization under the authority of a religious body constituting a church or a church denomination after applying the criteria set forth in the rulings described above we conclude that the university is an integral agency of the denomination the denomination instigated and approved the university’s ------- reincorporation the university is named in honor of the denomination’s founder and is the official regional school of the denomination the denomination exercises indirect control_over the university the denomination’s indirect control is somewhat different from the one exercised by the church in revrul_70_549 in revrul_70_549 the church appointed all of the trustees the trustees and the teachers were required to be members in good standing of a congregation of the church in this instance the denomination does not appoint each member of the board however it does appoint members that comprise a majority of the board trustees may also be removed by a majority of the board the university’s president is also a member of the board and must be approved by the board_of directors of the denomination even though the trustees and the employees of the university are not required to be members of the denomination they must affirm their agreement with the denomination’s statement of faith and offer to resign if they no longer agree with it the denomination approves all amendments to the university’s articles of incorporation bylaws and mission statement finally the university teaches all subjects from a biblical perspective and its graduate degree programs prepare men and women for positions as pastors missionaries and other religious posts accordingly the denomination exercises indirect control_over the university the university also meets the financial and reporting criteria set forth in revrul_72_606 the university is required to provide annual reports financial statements and annual audits to the denomination during the three fiscal years of --------------------------- ------- the university received aggregate contributions from the denomination totaling of the total gifts it received during that period finally the articles of incorporation provide that if the university were to cease operations dissolve or terminate its affiliation with the denomination without permission from the denomination the university’s property would become property of the denomination accordingly we conclude that the university is an integral agency of the denomination plr-128754-07 under sec_1402 and the applicable regulations an ordained commissioned or licensed minister who is performing services in the control conduct or maintenance of an integral agency of a religious_organization is engaged in performing services in the exercise of his ministry sec_1_107-1 of the income_tax regulations provides that the rules of sec_1402 apply in determining what duties constitute the duties of a minister_of_the_gospel under sec_107 revenue rulings and hold that ministers who serve on the faculty of a college that is an integral agency_of_a_church but do not perform any ecclesiastical duties are engaged in performing services in the exercise of their ministry and hence are eligible to exclude a portion of their compensation as a rental allowance under sec_107 of the code revrul_62_171 holds that that ordained ministers of the gospel who teach or have positions involving administrative and overall management duties in parochial schools colleges or universities which are integral agencies of religious organizations are performing duties as ministers of the gospel for purposes of sec_107 of the code and hence are eligible to exclude a portion of their compensation as a rental allowance in the present case the university is an integral agency of the denomination accordingly ordained commissioned or licensed ministers of the denomination who teach or serve in faculty executive management or administrative positions are performing services in the exercise of their ministry for purposes of sec_107 of the code the ministers are therefore entitled to exclude from their gross_income amounts that are properly designated as rental allowances under sec_107 of the code and the applicable regulations conclusion on the basis of the foregoing we conclude that the university is an integral agency of the denomination such that properly designated rental allowances paid to faculty managers executives or administrators who are ordained licensed or commissioned ministers employed by the university can be excluded from gross_income under sec_107 pursuant to revproc_2007_1 sec_3 the service has not considered and does not express any opinion regarding whether any individual employed by the university is a minister_of_the_gospel for federal tax purposes except as specifically ruled on above no opinion is expressed as to the application of any other provision of the code to the facts described above this ruling is directed only to the organization which requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when the letter is disclosed under sec_6110 of the code plr-128754-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures copy of letter copy for sec_6110 purposes cc
